Citation Nr: 1742651	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  12-25 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to service connection for bilateral heel spurs under the Diagnostic Code for plantar fasciitis (flat feet).  

4.  Entitlement to service connection for bilateral Achilles tendonitis.  

5.  Entitlement to service connection for a right shoulder disability.  

6.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome with degenerative changes of the right knee (right knee disability).  

7.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome with degenerative changes of the left knee (left knee disability).  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty with the United States Army from January 1982 to January 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, as well as the RO in Atlanta, Georgia.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Atlanta, Georgia.  

In June 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  


The issues of entitlement to service connection for a right shoulder disability, entitlement to an evaluation in excess of 10 percent for the right and left knee disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current cervical spine disability is not etiologically related to an in-service injury, event, or disease.  

2.  The Veteran's current lumbar spine disability is not etiologically related to an in-service injury, event, or disease.  

3.  The Veteran's bilateral heel spurs is related to service.  

4.  The Veteran's bilateral Achilles tendonitis is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

3.  The criteria for service connection for bilateral heel spurs are met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  

4.  The criteria for service connection for bilateral Achilles tendonitis are met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties  

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
Accordingly, the duties to notify and assist are met.  

II.  Service Connection  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2014); 38 C.F.R. § 3.309, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In this case, the Veteran seeks entitlement to service connection for a cervical spine disability, lumbar spine disability, bilateral heel spurs, and bilateral Achilles tendonitis.  Each is addressed in turn.  

A.  Cervical Spine

The Veteran asserts that he has a cervical spine disability that is related to a neck injury incurred during service.  

The question for the Board is whether the Veteran's current cervical spine disability either began during active service, or is etiologically related to an in-service disease or injury.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran's cervical spine disability is not etiologically related to the Veteran's active service.  

The Board acknowledges that the Veteran injured his neck during service.  During the June 2017 hearing, the Veteran testified that he was thrown from a moving truck during his active service.  Service treatment records dated March 1994 show pain in the Veteran's neck for two days.  The examiner noted cervical tenderness.  Other than the March 1994 note, the service treatment records are devoid of any complaints related to the cervical spine.  

Prior to separation from the military in January 2004, the Veteran was afforded a separation examination in November 2003.  The examiner found the Veteran's spine and other musculoskeletal system to be clinically normal.  

Likewise, post-service treatment records fail to reflect that the Veteran suffered from a neck disability, or chronic symptomatology, within one year of his separation from active duty.  

In outpatient VA medical records dated June 2006, the examiner noted that the cervical spine exhibited no decreased lordosis.  The examiner further noted that the cervical spine showed no tenderness or palpation, and that cervical spine motion was normal.  

Further, in a private treatment record dated August 2006, a private physician with the initials of D.E. noted that from the trachea midline, there were no masses; however, the neck was tender.  Dr. D.E. provided a diagnosis of cervical spondylosis without myelopathy.  Dr. D.E. did not suggest any relationship between the Veteran's cervical spine disability and military service, nor did he suggest that the Veteran's symptoms relating to his cervical spine disability had been chronic since within one year of separation from active duty.  

The Veteran was afforded a VA examination in October 2010.  The examiner noted that the Veteran fell off a moving truck during his military service in the early 1990s.  The Veteran reported being seen intermittently for cervical spine pain since that time.  The Veteran denied any bedbound episodes or use of sick days over the last 12 months related to his neck.  The examiner noted tenderness to the Veteran's trapezius muscles, bilaterally.  There was no paraspinal muscle tenderness evident; further, there was no paraspinal muscle spasm.  Diagnostic testing showed straightening of the normal cervical lordosis, and otherwise, negative radiograph.  The examiner noted a recent MRI of the cervical spine from May 2010 that showed shallow disk changes throughout the cervical spine with congenital narrowing of left 9 mm and mild left neural foraminal narrowing at C3-C4.  Based on his findings, the examiner's diagnosis of the Veteran's cervical spine was C3-C4 foraminal narrowing.  
The October 2010 VA examiner reviewed the Veteran's service treatment records and current medical records and found that it was less likely as not that the Veteran's cervical spine condition was related to the Veteran's military service.  The examiner noted that there was no record of treatment or for a diagnosis of the claimed condition to the cervical spine.  Furthermore, the November 2003 separation examination did not make reference to complaints related to the cervical spine.  Therefore, the examiner found that it is less likely than not that the disability is secondary to service.

As demonstrated, the competent and credible post-service evidence does not reflect that the Veteran suffers from a current cervical spine disability that manifested during, or as a result of, active military service, or, that he currently suffers from a cervical spine disability that was caused by, or aggravated by, a service-connected disability.  The record reflects that the Veteran did not develop significant complaints related to the cervical spine until 2006, more than one year after separation from service.  

While the Veteran believes that his current cervical spine disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of his cervical spine disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his cervical spine disability is not competent medical evidence.  Moreover, whether the injury incurred in service is in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current cervical spine disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.
Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for a cervical spine disability.  As the preponderance of the evidence is against the claim for service connection for a cervical spine disability, the benefit of the doubt rule does not apply.  38 C.F.R. 
§ 5107; 38 C.F.R. § 3.102.


B.  Lumbar Spine

The Veteran asserts that he has a lumbar spine disability that is related to a back injury incurred during service.  

The question for the Board is whether the Veteran's current lumbar spine disability either began during active service, or is etiologically related to an in-service disease or injury.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran's lumbar spine disability is not etiologically related to the Veteran's active service.  

The Board acknowledges that the Veteran injured his back during service.  During the June 2017 hearing, the Veteran testified that he was thrown from a moving truck during his active service.  

Service treatment records dated November 2000 indicate that the Veteran reported a kidney problem and back pain.  The examiner noted that the Veteran reported experiencing kidney pain for two to three months, and that he had muscle spasms of the left side of the lower back.  Based on his findings, the examiner provided diagnoses of back strain and back ache.  

Service treatment records dated December 2000 show follow up for back pain.  The Veteran reported that he was doing much better.  The examiner noted a negative Faber sign, and that the Veteran's back pain had resolved.   

Prior to separation from the military in January 2004, the Veteran was afforded a separation examination in November 2003.  The examiner found the Veteran's spine and other musculoskeletal system to be clinically normal.  On the corresponding report of medical history, the examiner noted that the diagnosis of back strain in November 2000 was a temporary minor problem.  

Likewise, post-service treatment records fail to reflect that the Veteran suffered from a back disability, or chronic symptomatology, within one year of his separation from active duty.  

As the record contains no evidence of degenerative disc disease at separation from service or within one year after separation from service, service connection for arthritis due to the presumption in 38 C.F.R. §§ 3.307 and 3.309 is not applicable.  Therefore, competent evidence linking the current condition with service is required to establish service connection.  

Outpatient VA medical records dated June 2006 indicate that X-rays of the thoracic spine showed mild anterior degenerative disk changes at several disk spaces; otherwise, unremarkable thoracic spine with no evidence of congenital or evidence of old injury was seen.  X-rays of the lumbosacral spine showed changes of moderate spondylosis deformans with anterior degenerative osteophytes at several disk spaces; however, otherwise, unremarkable lumbosacral spine with no evidence of spondylolysis or spondylolisthesis were seen.  

Further, in a private treatment record dated February 2016, a private physician with the initials of D.E. noted that the Veteran reported back pain.  Dr. D.E. provided a diagnosis of degeneration of lumbosacral intervertebral disc.  Dr. D.E. did not suggest any relationship between the Veteran's lumbar spine disability and military service, nor did he suggest that the Veteran's symptoms relating to his lumbar spine disability had been chronic since within one year of separation from active duty.  

The Veteran was afforded a VA examination in October 2010.  The examiner noted that the Veteran fell off a moving truck during his military service in the early 1990s.  At the time of the accident, X-rays were performed on the Veteran's lumbar spine.  The Veteran denied any other specific treatment during active duty.  The Veteran further reported that within the last several months, he had been seen for his lower back.  

The examiner noted there was no gibbus, listing, or curvature of the lumbar spine.  The Veteran had no muscle spasm, and he had no tenderness midline or to his bilateral SI joints.  There was no tenderness to the Veteran's paraspinal muscles.   Diagnostic testing showed degenerative changes but no acute osseous abnormality involving the lumbar spine.  Mild anterior spondylosis was detected.  
Based on his findings, the examiner diagnosed lumbar spine spondylosis. 

The October 2010 VA examiner reviewed the Veteran's service treatment records and current medical records and found that it was less likely as not that the Veteran's lumbar spine condition was related to the Veteran's military service.  The examiner noted that the November 2003 separation examination indicated that the Veteran's spine was normal.  Further, the November 2000 service treatment record, which revealed that the Veteran was seen for complaints of left kidney flank pain for about two months, shows that the Veteran's lumbar spine condition was acute and transitory in service.  Therefore, the examiner found that it is less likely than not that the lumbar spine disability is secondary to service.

As demonstrated, the competent and credible post-service evidence does not reflect that the Veteran suffers from a current lumbar spine disability that manifested during, or as a result of, active military service, or, that he currently suffers from a lumbar spine disability that was caused by, or aggravated by, a service-connected disability.  The record reflects that the Veteran did not develop significant complaints related to the lumbar spine until 2006, more than one year after separation from service.  

While the Veteran believes that his current lumbar spine disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of his lumbar spine disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his lumbar spine disability is not competent medical evidence.  Moreover, whether the injury incurred in service is in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current lumbar spine disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for a lumbar spine disability.  As the preponderance of the evidence is against the claim for service connection for a lumbar spine disability, the benefit of the doubt rule does not apply.  38 C.F.R. 
§ 5107; 38 C.F.R. § 3.102.  

C.  Bilateral Heel Spurs

The Veteran contends that he is entitled to service connection for bilateral heel spurs.  

The Veteran's service treatment records do not reflect that the Veteran had any foot problems upon entry into active service.  

Service treatment records dated August 1985 show that the Veteran complained of pain to the right heel.  The examiner noted swelling and tenderness of the right heel.  
Service treatment records dated May 1987 show follow up for both heels.  Based on examination and X-rays, the examiner provided a diagnosis of bilateral heel spurs.  The examiner noted that the Veteran needed heel lifts and soft shoes.  

In a post-service radiologic examination report dated June 2013, the examiner noted that plantar and posterior calcaneal spurs were seen.  The examiner further noted elongated osseous excrescence arising from the inferior surface of the calcaneus, bilaterally.   

Based on the foregoing, the record reflects that the Veteran's bilateral foot disability did not exist prior to service, and that the Veteran was diagnosed with the condition while in service.  Further, the record shows that the Veteran's bilateral foot disability continued post-service.  Therefore, the Board finds that service connection is warranted.  

As the Board finds that service connection is warranted for bilateral heel spurs, a full grant of the benefit sought on appeal has been awarded.  

D.  Bilateral Achilles Tendonitis

The Veteran also contends that he is entitled to service connection for bilateral Achilles tendonitis.  

As previously stated, the Veteran's service treatment records do not reflect that the Veteran had any foot problems upon entry into active service.  

As related to the claimed disability of bilateral Achilles tendonitis, service treatment records dated August 1985 show that the Veteran complained of pain to the right heel.  The examiner noted swelling and tenderness of the right heel.  Service treatment records dated May 1987 show follow up for both heels.  Based on examination and X-rays, the examiner provided a diagnosis of bilateral heel spurs.  

Service treatments records dated July 1999 reveal that the Veteran was subsequently diagnosed with bilateral Achilles tendonitis.  

Based on the foregoing, the record reflects that the Veteran did not have any disabilities related to the foot prior to service.  Further, the record shows that the Veteran was diagnosed with the claimed condition of Achilles tendonitis while in service.  Therefore, the Board finds that service connection is warranted.  
As the Board finds that service connection is warranted for bilateral Achilles tendonitis, a full grant of the benefit sought on appeal has been awarded.  


ORDER

Entitlement to service connection for a cervical spine disability is denied.  

Entitlement to service connection for a lumbar spine disability is denied.  

Entitlement to service connection for bilateral heel spurs under the Diagnostic Code for plantar fasciitis (flat feet) is granted.  

Entitlement to service connection for bilateral Achilles tendonitis is granted.  


REMAND

The Board finds that additional development on the claims for service connection for a right shoulder disability, an increased rating for the right and left knee disabilities, and entitlement to a TDIU is warranted.  

A.  Right Shoulder Disability

The record includes a June 1990 Screening Note that shows that the Veteran complained of shoulder pain.  However, as the handwritten note is illegible, it is unclear as to whether the shoulder pain was in relation to the right or left shoulder.  Thus, remand for clarification is needed as to which shoulder the Veteran had an issue with while in service.  

The Board notes that post-service treatment records dated August 2006 indicate that the Veteran sought treatment for pain in his right shoulder.  In addition, a radiologic examination report dated June 2013 reveals that with regard to the shoulders, the examiner found degenerative changes of the acromioclavicular joints with spurring on the undersurface of the bilateral acromion and glenohumeral joint changes, bilaterally.  Neither report provides an opinion as to whether the Veteran's right shoulder condition is related to his active service.  

If it is determined that the June 1990 Screening Note was in reference to the right shoulder, given the Veteran's assertions relating to his right shoulder and the fact that the record does not provide a medical opinion as to whether there is a link between the Veteran's active service and the claimed right shoulder disability, the Board finds that remand for a VA examination would also be warranted.  

B.  Bilateral Knee Condition

The Veteran was provided VA examinations in June 2006 and November 2014 to determine the etiology and severity of his service-connected bilateral knee disabilities.  

Following the November 2014 VA examination, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia interprets 
38 C.F.R. § 4.59 to establish additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  

A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  

C.  TDIU

Regarding the claim for TDIU, consideration of entitlement to a TDIU is dependent upon the impact of service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  The matter of a TDIU is therefore inextricably intertwined with the Veteran's claims for service connection for a right shoulder disability and increased ratings for his right knee disability and left knee disability.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required as well.  
Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran and his representative should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself.  

2.  Provide clarification on whether the Screening Note dated June 28, 1990 is in reference to the Veteran's right shoulder.  See Screening Note of Acute Medical Care dated June 28, 1990.

If it is determined that the specified record was in reference to the right shoulder, the Veteran should be scheduled for a VA examination before an appropriate physician to determine the etiology of his right shoulder disability.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:

(a) Identify all current right shoulder disabilities associated with the Veteran.

(b) Is it at least as likely as not that any identified right shoulder disability manifested during, or as a result of, active military service?

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

3.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine the current severity of his service-connected right and left knee disabilities.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies, to include X-rays and range of motion studies, and provide an opinion as to the following:

(a) The examiner should make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the use of the right and left knees.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the right and left knees due to pain or any of the other symptoms listed above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.  

(b) Additionally, the examiner must test the range of motion in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings for both knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.  

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

4.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing all indicated development, the Veteran's claims, including the claim for TDIU, should be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


